Filed 6/30/21 P. v. German CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F081543
           Plaintiff and Respondent,
                                                                           (Kings Super. Ct. No. 19CM3121)
                    v.

    ROGELIO GERMAN,                                                                       OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Donna L.
Tarter, Judge.
         Deanna L. Lopas, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Hill, P.J., Levy, J. and Detjen, J.
                                      INTRODUCTION
       Appellant and defendant Rogelio German pleaded no contest to continuous sexual
abuse of a child (Pen. Code, § 288.5, subd. (a))1 and was sentenced to the indicated term
of 12 years. On appeal, his appellate counsel has filed a brief that summarizes the facts
with citations to the record, raises no issues, and asks this court to independently review
the record. (People v. Wende (1979) 25 Cal.3d 436 (Wende).) We affirm.
                                            FACTS
       The parties stipulated to the following factual basis for defendant’s plea. “[T]he
[defendant], who was married to the victim’s mother, committed three acts of sexual
abuse against the victim who was of the age ten at the time. Within three months the
[victim] reported the defendant touched her breasts on the skin-to-skin contact, he
inserted his finger into her anus, as well as touching her vagina over the clothes, as well
as under the clothes.”
       “The victim has stated this occurred when she was of the age of ten and it had
been occurring since [and] until law enforcement was involved. This occurred in the City
of Hanford, which is in the County of Kings.”
                             PROCEDURAL BACKGROUND
       On July 5, 2019, a felony complaint was filed in the Superior Court of Kings
County charging defendant with count 1, continuous sexual abuse of a child (§ 288.5,
subd. (a)); count 2, sexual penetration with a foreign object on a victim under the age of
14 years (§ 289, subd. (a)(1)(B)); count 3, commission of a lewd act upon a child with
bodily injury (§ 288, subd. (a)); counts 4 and 5, oral copulation or sexual penetration of a
child under the age of 10 years (§ 288.7, subd. (b)); and count 6, aggravated sexual
assault of a child (§ 269, subd. (a)(1)).




       1   All further statutory citations are to the Penal Code unless otherwise indicated.


                                               2.
Competency proceedings
       On July 23, 2019, upon defense counsel’s advisement, the court declared a doubt
as to defendant’s competency pursuant to section 1368, appointed an expert, and
suspended criminal proceedings.
       On August 20, 2019, the court reviewed the expert’s report, the parties submitted
the matter, and the court found defendant was not competent. On September 17, 2019,
the court committed defendant to the Department of State Hospitals and issued an order
for the involuntary administration of psychotropic medication as necessary.
       On December 31, 2019, the court stated it had received a certification of
competency, the parties submitted the matter, and the court found defendant was restored
to competency and reinstated criminal proceedings.
Plea and sentencing
       On May 12, 2020, defendant entered into a negotiated disposition and pleaded no
contest to count 1, continuous sexual abuse of a child on or between March 5, 2018, and
July 3, 2019, in violation of section 288.5, subdivision (a), for the stipulated midterm of
12 years in prison. The court granted the prosecution’s motion to dismiss the remaining
charges. The court advised defendant that he would be subject to lifetime registration as
a sex offender. As part of the plea, defendant was advised and agreed that he would
waive his right to an appeal.
       On June 1, 2020, the court issued an order prohibiting contact between defendant
and the victim until the victim was 18 years old.
       On June 10, 2020, the court imposed the midterm of 12 years and ordered him to
register as a sex offender pursuant to section 290, consistent with the negotiated
disposition, and stated that the no-contact order had been issued.
       The court imposed a $300 restitution fine (§ 1202.4, subd. (b)), suspended the
parole revocation fine in the same amount (§ 1202.45), and ordered victim restitution in
an amount to be determined (§ 1202.4, subd. (f)). It also imposed a total “criminal

                                             3.
violation distribution” of $1,240, consisting of the following amounts: a court operations
assessment of $40 (§ 1465.8), a criminal conviction assessment of $30 (Gov. Code,
§ 70373), a penal fine of $300 (§ 290.3), a state penalty assessment of $300 (§ 1464), a
state surcharge of $60 (§ 1465.7), a county penalty assessment of $210 (Gov. Code,
§ 76000), a court construction penalty of $150 (Gov. Code, § 70372), a DNA and
fingerprint funding assessment of $30 (Gov. Code, § 76104.6), and a DNA funding
penalty assessment of $120 (Gov. Code, § 76104.7).
       On August 5, 2020, defendant, in pro. per., filed a notice of appeal; his request for
a certificate of probable cause was granted.
                                      DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on December 14, 2020, we
invited defendant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                     DISPOSITION
       The judgment is affirmed.




                                               4.